To reinstate an appeal from an order of the Probate Court denying to relator, who claims to be the widow of Thomas Lorimer, deceased, an allowance out of the estate of said decedent.
Denied with costs, May 5, 1897.
The appeal was dismissed on the ground (1) that the appellant is not the widow of the deceased; (2) there is no personal estate belonging to the deceased from which an allowance can be made, and (3) that the order of the Probate Court denying the appellant’s petition is not an appealable order.